Citation Nr: 1628027	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-28 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for cellulitis, bilateral lower extremity leg wounds.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right shoulder disorder, to include bone spurs.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.    

This matter comes before the Board on appeal from December 2010 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board at the RO.  However, he later withdrew that request in October 2015.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right shoulder disorder, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cellulitis is manifested by a scar on his right lower extremity and a scar on his left lower extremity, which are well healed and asymptomatic.  The scars affect an area less than 6 square inches (39 square centimeters), and they are not painful or unstable.  They do not cause limitation of function.  


CONCLUSIONS OF LAW

The criteria for an initial compensable evaluation for cellulitis, bilateral lower extremity leg wounds, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostics Code 7801-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for cellulitis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). Thus, because the notice provided before service connection was granted was legally sufficient (see April 2009 VCAA letter), VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for cellulitis.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and relevant post-service medical records were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded VA examinations in November 2009 and November 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examinations are based upon a review of the claims file and the Veteran's reported medical history and fully address the rating criteria that are relevant to rating the disability in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's cellulitis since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In addition, the U.S. Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's cellulitis is currently assigned a 10 percent disability evaluation pursuant to 38 C.F.R. § 4.118, Code 7805.

Under Code 7805, scars are rated based on the limitation of function of the affected part. 

Diagnostic Code 7800 is not applicable in this case, as it pertains to scars or disfigurement of the head, face, or neck and the Veteran's cellulitis affects his lower extremities. 

Diagnostic Code 7801 pertains to burn scar(s) or scar(s) due to other causes not of the head, face, or neck that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage. See Note 1.  A 10 percent evaluation is warranted for area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters).  A 20 percent evaluation is assigned for area or areas of at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters).

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes not of the head, face, or neck that are superficial and nonlinear.  A superficial scar is one not associated with underlying soft tissue damage. See Note 1.  A 10 percent evaluation is assigned for an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent evaluation is contemplated for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118. 

In this case, the Veteran's service treatment records show that he was treated in August 1970 for cellulitis of both legs with open wound on the right leg.  Debridement of the wound was performed, and he was given penicillin.  The Veteran was noted to have improved "remarkably well" during his seven day treatment period at the dispensary, and he was discharged under treatment.  He was advised to return to the dispensary daily for soaks and dressing changes.  The Veteran was seen in the clinic approximately 6 days later complaining of extreme right leg pain.  His April 1972 separation examination report shows a normal clinical evaluation of the lower extremities.

During a November 2009 VA examination, the Veteran reported experiencing tissue soreness in the areas of the scars on his right shin.  He explained that the pain and discomfort was not from the scars themselves, but from damage to the deeper tissues underneath the scars.  On examination, the Veteran had a scar on the right lower extremity dorsum of the leg over the shin area that was 1.7 by 0.6 centimeters, and it appeared well healed.  There was no adherence, loss of skin, ulceration,  breakdowns, keloid, or limitation of function.  There was also a scar on the left lower extremity in the mid-shin dorsal surface measuring 1 by 0.7 centimeters.  The scar was nontender and nonadherent, and there was no ulceration, keloid, breakdown, or limitation of function.  The Veteran did not note significant tenderness within the scars themselves.  X-rays of the left lower extremity showed no focal areas of bone erosion or destruction and no radiopaque foreign bodies.  The Veteran was diagnosed as having cellulitis, bilateral lower extremities leg wounds, treated in the dispensary in Vietnam; healing was noted in the records.  He was also diagnosed as having scars as described in the report.  The examiner opined that it was as likely as not that the Veteran did have treatment for a cellulitis and open wound treated on his shins in service and that scars of legs as noted could be related to treatment in service on his lower legs.

The Veteran was provided another VA skin examination in November 2014 at which time he reported having constant pain to the anterior shins since service, which had limited his ability to stand or walk for long periods of time.  He denied having any recurrent cellulitis to his legs since service.  On examination, there were scattered areas of post-inflammatory hyperpigmentation to the anterior shins, more on the left than the right, with mild dryness of skin to the shins bilaterally.  There were no pustules, papules, ulcers, edema, or cellulitic changes.  The total body area covered by infections of the skin was less than 5 percent, and there were no exposed areas affected.  There was mild tenderness to palpitation over the anterior shins bilaterally.  The examiner reported that the Veteran had a history of cellulitis to his legs in service for which he underwent treatment with resolution.  He stated that there were no acute skin findings on current examination, and there were was no apparent infection.  He indicated the Veteran had no clinical signs or symptoms of vascular disease that would explain his chronic pain.  He opined that the Veteran's lower extremity cellulitis/leg wounds were acute and transitory in nature without residual impact.  

Post-service treatment records dated from 2004 to 2009 are replete with the Veteran's complaints of skin rashes described as pruritic scattered papules over various parts of his body, to include his neck, arms, legs, chest and shoulders.  The rashes have been variously diagnosed as contact dermatitis/fungal infection and chronic eczema and have been noted to possibly be associated with medication.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his service-connected cellulitis.  

In terms of the Veteran's right and left lower extremity scars, the evidence does not show, nor does the Veteran contend, that they are symptomatic.  In this regard, the Veteran reported at the November 2009 VA examination that he experiences residual pain in his lower extremities, but noted that the pain is not from the scars themselves.  Rather, he claimed that the pain stemmed from damage to the deeper tissue underneath the scars.  

The Board also notes that the scars affect an area less than 6 square inches (39 square centimeters), and they are not painful or unstable.  In addition, the November 2009 VA examiner indicated that the scars did not cause limitation of function.  In fact, he noted that there were no significant residuals from the Veteran's leg scars and indicated that they were well healed.  

Moreover, the November 2014 VA examiner concluded that there were no acute skin findings on examination and indicated that there was no apparent infection.  He also stated the Veteran had no clinical signs or symptoms of vascular disease that would explain his chronic pain.  Rather, he opined that the Veteran's lower extremity cellulitis/leg wounds were acute and transitory in nature without any residual impact.  

The Board does observe that the evidence also shows that the Veteran has had a skin disability variously diagnosed as contact dermatitis/fungal infection and chronic eczema, which affects various parts of his body.  However, he is not service-connected for such a skin disorder.  Rather, post-service treatment records suggest that the Veteran's skin rashes are associated with medication for other conditions.  Moreover, even assuming for the sake of argument that the rash is a residual of the Veteran's cellulitis, the examiner indicated that the disorder covered less than 5percent of the total body area and covered no exposed areas.  Thus, these findings would not entitle the Veteran to a compensable rating if he were evaluated under the criteria for dermatitis or eczema.  See 38 C.F.R. § 4.118, Code 7806.  

Moreover, with respect to the Veteran's subjective complaints of leg pain underneath his scars, the medical evidence does not show such symptomatology is a residual of his cellulitis.  Rather, the November 2014 VA examiner stated that there were no clinical signs or symptoms of vascular disease that would explain his chronic pain.  In addition, x-rays of the Veteran's left lower extremities at the November 2009 VA examination showed no focal areas of bone erosion or destruction and no radiopaque foreign bodies were identified.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a higher initial evaluation for cellulitis at any point during the pendency of the appeal.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected cellulitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).   Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including scars, functional impairment, and pain.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected cellulitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable evaluation for cellulitis, bilateral lower extremity leg wounds, is denied.


REMAND

A March 2014 VA outpatient record reflects the Veteran's report of receiving private medical treatment for his right shoulder and that he was prescribed prednisone for 21 days.  He also reported undergoing a right shoulder magnetic resonance imaging (MRI) in 2012.  These records are not on file and should be obtained on remand.  38 U.S.C.A. § 5103A(b).

With respect to the Veteran's claim for service connection for headaches, his march 1969 enlistment examination notes that he had a history of an air blast injury six months earlier to his left eye with no sequelae.  On a March 1969 report of medical history, the Veteran reported a history of eye trouble, but he denied frequent or severe headaches.  However, in April 1970, he reported having headaches ever since a tire explosion prior to service in August 1968.  He indicated that he was told he had been hit in the left eye with debris from a tire explosion and that he lost consciousness for four days.  He was noted to have spent two weeks in the hospital and stated that, when he regained consciousness, he had a headache that lasted for a week.  The Veteran noted that he thereafter experienced headaches intermittently, but that they stopped altogether about one month prior to active duty.  He added that they came back during boot camp.  His service treatment records show multiple dates of treatment for headaches, characterized as tension headaches, migraines, and nonspecific headaches.  These records also contain the Veteran's report that they were related to his decreased vision.  The Board finds that the Veteran should be afforded a VA examination that to determine the nature and etiology of any headaches.  38 U.S.C.A. § 5103A(d).

The Board also notes that the Veteran was afforded a VA examination in April 2012 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner opined that those disorders were not related to his military service because he had normal hearing thresholds in service and there were no significant changes therein.  However, the examiner did not explain the significance of those facts.  Thus, it appears that the examiner based her opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had a VA examiner brought her expertise to bare in this case regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus and described how hearing loss and tinnitus that result from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder, headaches, bilateral hearing loss, and tinnitus.  

A specific request should be made for treatment records pertaining to an air blast injury in August 1968, to include the hospital where he initially received treatment.  

The AOJ should also request the names and addresses of the health care providers who have treated him for his right shoulder injury, to include the facility where a right shoulder MRI was conducted in 2012.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA medical records

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus manifested in service or is otherwise etiologically related to the Veteran's military service, to include noise exposure therein.   He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any current hearing loss. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should state whether the Veteran has headaches that clearly and unmistakably (undebatable) preexisted his military service.  

If so, the examiner should state whether there is clear and unmistakable evidence that there was no permanent increase in disability during service or clear and unmistakable evidence that any increase in disability was due to the natural progress of the preexisting condition.

If the disorder did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion in connection with his claim for service connection for a right shoulder disorder.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


